IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


KATHY ANN COLL                            : No. 81 WM 2019
                                          :
                                          :
             v.                           :
                                          :
                                          :
FR. CYPRIAN DURU, AN INDIVIDUAL;          :
ST. TERESA OF AVILA ROMAN                 :
CATHOLIC PARISH; THE MOST                 :
REVEREND DAVID ALLEN ZUBIK, DD.,          :
MS ED.; THE ROMAN CATHOLIC                :
DIOCESE OF PITTSBURGH                     :
                                          :
                                          :
PETITION OF: THE ROMAN CATHOLIC           :
DIOCESE OF PITTSBURGH; THE MOST           :
REVEREND DAVID ALLEN ZUBIK; AND           :
ST. TERESA OF AVILA ROMAN                 :
CATHOLIC PARISH                           :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the Application for Extraordinary

Relief is DENIED.